Citation Nr: 0120957	
Decision Date: 08/16/01    Archive Date: 08/17/01

DOCKET NO.  00-07 175A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
Supp. 2001) for a skin disorder.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from June 1966 to October 
1969 and from February 1973 to March 1976.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2000 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In 
that determination, the RO denied the claim of entitlement to 
compensation under 38 U.S.C.A. § 1151 (West Supp. 2001) for a 
skin disorder claimed to be affecting his legs due to VA-
prescribed medications.  

In April 2001, the appellant testified at a hearing before 
the undersigned Member of the Board, who was designated by 
the Chairman to conduct that hearing.  38 U.S.C.A. § 7107(c) 
(West Supp. 2001).

This case has been advanced on the docket because of 
administrative error resulting in significant delay in 
docketing the appeal.  38 C.F.R. § 20.900(c) (2000)  

In May 2001, the appellant submitted additional evidence into 
the record, accompanied by a statement waiving initial RO 
consideration of that evidence.  See 38 C.F.R. § 20.1304(c) 
(additional pertinent evidence received directly by the Board 
must include a waiver of initial RO consideration).  


REMAND

The appellant seeks VA compensation benefits under 
38 U.S.C.A. § 1151 (West Supp. 2001) for a skin disorder 
affecting his legs.  He maintains that the disorder (a 
private doctor characterized it as "atrophy and fragility of 
the skin") was caused by VA-prescribed treatment of another 
skin disorder with topical steroid medications (lotions, 
creams, and salves).  He argues that the long-term use of 
these steroid medications thinned his skin on his lower 
extremities, rendering it fragile.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which 
redefined VA's duty to assist, enhanced its duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim, and eliminated the well-grounded-claim 
requirement.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West Supp. 2001).  It is applicable to all claims filed on 
or after the date of its enactment, or filed before that date 
and not yet final as of that date.  VCAA, Pub. L. No. 106-
475, § 7(a), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. 
§ 5107, note (Effective and Applicability Provisions) (West 
Supp. 2001).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

The claim will be remanded for the RO to undertake additional 
notice and development of the record in accordance with those 
enhanced duties under the VCAA. 

The appellant testified at his April 2001 hearing that he had 
received treatment for his claimed skin disorder at the VA 
Medical Center (VAMC) in Dublin, Georgia, from 1991 to 1993 
or 1994, and at the VAMC in Augusta, Georgia, thereafter 
through 2001.  He also indicated that he had two biopsies 
done at the Dublin VAMC and two more biopsies done at the 
August VAMC, all done between 1992 and 1998, which he claimed 
revealed that the medications he was prescribed caused his 
skin on his lower extremities to become fragile.  The record 
includes VA clinical records from these facilities for 
intermittent periods: from January 1991 to May 1992, October 
1995 to January 1997, and April 1998 to April 1999 at the 
Dublin VAMC; and in May 1992, October 1996, and December 1996 
at the Augusta VAMC.  To understand the appellant's claim 
fully, the claim will be remanded for so that the RO can 
obtain complete clinical records of the appellant's treatment 
at these facilities.  38 U.S.C.A. § 5103A(c) (West Supp. 
2001).

VA's duty to assist also includes affording the appellant a 
VA examination to determine the etiology of his claimed skin 
disability when necessary.  See 38 U.S.C.A. § 5103A(d) (West 
Supp. 2001) (examination or opinion is necessary if the 
evidence contains competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of 
disability; and lay or medical evidence that the disability 
or symptoms may be associated with the claimant's service; 
but not sufficient medical evidence for VA to make a decision 
on the claim).  The most recent such examination was in 
January 2000.  The appellant has alleged that the examination 
was inadequate.  Moreover, he has since submitted a May 2001 
statement from a private physician contrary to the opinion 
expressed by the VA examiner in January 2000.  Given the 
possibility of further VA clinical records being made part of 
the record, and the contrasting opinions by the private and 
VA physicians, another examination is necessary.  

The veteran's claim is for compensation for disability 
allegedly caused by VA medical treatment under the provisions 
of 38 U.S.C.A. § 1151 (West Supp. 2001).  In order to be 
entitled to such compensation, the evidence must show that 
the proximate cause of the disability was 

(A)  carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part of 
the Department in furnishing the hospital 
care, medical or surgical treatment, or 
examination; or

(B)  an event not reasonably 
foreseeable . . . .

38 U.S.C.A. § 1151(a)(1) (West Supp. 2001).

Accordingly, the examination report should address whether 
there is any evidence of any of the circumstances required to 
establish entitlement based on VA treatment.

While the Board has reviewed the claims file and identified 
certain assistance that must be rendered to comply with the 
VCAA, it remains the RO's responsibility to ensure that all 
appropriate development is undertaken in this case.  

Accordingly, this case is REMANDED for the following:

1.  In conducting the development herein, 
the RO must ensure that all notification 
and development action required by the 
VCAA, Pub. L. No. 106-475 is completed.

2.  Obtain from the Dublin, Georgia, VAMC 
complete medical records relevant to the 
appellant, with particular reference to 
those records from 1991 to 1994, and two 
biopsies completed between 1993 and 1998.  
All documents obtained must be associated 
with the claims file.  

3.  Obtain from the August, Georgia, VAMC 
complete medical records relevant to the 
appellant, with particular reference to 
those records from 1994 to 2001, and two 
biopsies completed between 1993 and 1998.  
All documents obtained must be associated 
with the claims file.  

4.  Schedule the appellant for an 
appropriate VA examination to determine 
the etiology of any current skin 
disorder.  The claims file and a copy of 
this REMAND must be made available to the 
physician for review in conjunction with 
the examination.  All necessary tests and 
studies should be conducted.  The 
examiner should, upon examination and 
review of the claims file, provide a 
diagnosis for any current, chronic skin 
disorder and discuss the etiology of that 
disorder.  The examiner is asked to 
review the veteran's VA treatment records 
carefully and express an opinion as to 
whether a currently-diagnosed skin 
disorder was proximately caused by 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault on the part of the 
Department in furnishing the care, or 
whether it is proximately due to an event 
not reasonably foreseeable.  The medical 
rationale for any opinion is to be given.  
If review or examination by another 
specialist is required in order to render 
an opinion, such review or examination 
should be obtained before submission of 
the report.

5.  When the aforementioned development 
has been completed, the RO should review 
the record to ensure it complies with 
this REMAND.  If not, the RO should 
undertake remedial action before 
returning the claim to the Board.  See 
Stegall v. West, 11 Vet. App. 268, 270-71 
(1998).  

6.  Thereafter, readjudicate this claim.  
If the benefit sought on appeal remains 
denied, the appellant and the appellant's 
representative, if any, should be provided 
a supplemental statement of the case 
(SSOC).  An appropriate period should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the 

ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


